ON MOTION FOR REHEARING.
DAVIDSON, Judge.
By no means of judicial reasoning are we able to bring ourselves to the conclusion that a statute is valid which authorizes the conviction of one accused of crime, by proof of the acts and conduct of third parties who were in no manner connected with the accused in the commission of the alleged crime, and over whose acts and conduct the accused had no control. Ex parte Smith, 218 Pac. 708.
The prima facie evidence feature of the statute here under consideration authorizes a conviction under such circumstances.
We remain convinced of the correctness of our conclusion that such feature of the statute is invalid.
The State’s motion for rehearing is overruled.
*300.The foregoing opinion of the Commission of Appeals has leen examined by the Judges of the Court of Criminal Appeals and approved by the Court.